Athens App. No. 13CA47. This cause is pending before the court as a jurisdictional appeal.
Upon review of the notice of appeal and memorandum in support of jurisdiction of appellant, it is evident that Michael C. Skouteris has not filed a timely motion for admission pro hac vice pursuant to S.Ct.Prac.R. 2.02. Therefore, it is ordered by the court, sua sponte, that Michael C. Skouteris is stricken from the notice of appeal and memorandum in support of jurisdiction for failure to comply with S.Ct.Prac.R. 2.02 and Gov.Bar R. XII(2)(A)(6)(a) through (e).